DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-5, 15-16 and 18-24 are pending with claims 6-14 and 17 cancelled and claims 18-24 newly added.
Response to Arguments
Applicant’s arguments, see Remarks pages 5-6, filed 07/01/2022, with respect to claims 15 and 17 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 15 and 17 have been withdrawn. 
Applicant’s arguments, see Remarks pages 6-9, filed 07/01/2022, with respect to claims 1-5 and 15-16 have been fully considered and are persuasive.  The rejections of claims 1-15 and 15-16 have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 15-16 and 18-24 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "An atmospheric moisture condensing system comprising: a conditioning portion comprising one or more cooling coils configured to allow air to pass through the cooling coils to reduce a temperature of the air; an extraction portion… the extraction portion comprising a plurality of condensing plates configured to cause a portion of water vapor of the conditioned air to collect and form liquid water on the plurality of condensing plates… and a control system configured to adjust air flow of the air and a refrigeration level of the system to control a dew point of the air within the system based at least in part on a predicted liquid water demand, a predicted ambient air temperature, and predicted humidity levels” recited in claim 1; “A method comprising: controlling, via a control system, an air flow through and refrigeration of an atmospheric moisture condensing system, based at least in part on a predicted liquid water demand, a predicted ambient air temperature, and predicted humidity levels; conditioning a portion of the air flow, via a conditioning portion comprising one or more cooling coils, reducing a temperature of the air flow; extracting a portion of water vapor from the conditioned portion of air, via an extraction portion coupled to the conditioning portion comprising a plurality of condensing plates” recited in claim 18.
The closest prior art of record (Stark—US 5,893,408 and Dorfman—US 2016/0333553) discloses an atmospheric moisture condensing system and method with many of the limitations claimed, but not including the control system in the configuration as claimed. Although it is well known to provide refrigeration and dew point control of the air passing through an atmospheric water harvester, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the atmospheric moisture condensing system and method including the combination of technical features in the arrangement and configured as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 1 and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763